NO. 07-02-0078-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

JULY 1, 2002

______________________________


NICOLAS DAMEON MCFALLS, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

NO. 43,774-C; HONORABLE ROBERT MONTGOMERY, JUDGE

_______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.
	On April 23, 2002, this court issued its opinion and entered judgment dismissing an
appeal by appellant Nicholas Dameon McFalls.  The appeal was based upon appellant's
having filed a "Notice of Appeal and Motion for New Trial" referencing judgment and
sentence "entered on July 28, 2001" in Cause No. 43-774-C in the 251st District Court of
Potter County (the trial court).

	On June 26, 2002, the trial court clerk filed with the clerk of this court a copy of
another document filed with the trial court clerk on June 20, 2002, by appellant.  The
document is entitled "Notice of Appeal and Motion for New Trial," designates Cause No.
43-774-C in the 251st District Court of Potter County, and references a judgment and
sentence entered on July 28, 2001.  
	We have previously considered appellant's attempt to appeal from the judgment of
the trial court convicting him and sentencing him to incarceration in Cause No. 43-774-C,
although the judgment is based on a hearing and sentence imposed on July 26, 2001, not
July 28, 2001.  As noted, our opinion and judgment were dated April 23, 2002.  Because
appellant has previously appealed from the trial court's judgment in Cause No. 43-774-C,
we consider his latest filing to be a motion for rehearing.  See Texas Rule of Appellate
Procedure 49.  
	The motion is untimely.  See TRAP 49.1, 49.8.  We have no jurisdiction to consider
it.  Accordingly, appellant's motion is dismissed.  

							Phil Johnson
							    Justice


Do not publish.  
 

QFormat="true" Name="heading 2"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 







NO. 07-10-00416-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

APRIL
1, 2011
 

 
ROBERT DEWAYNE BENNETT, APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
 FROM THE 355TH DISTRICT COURT OF HOOD
COUNTY;
 
NO. CR11349; HONORABLE RALPH H. WALTON JR., JUDGE

 

 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
            Robert Dewayne Bennett appealed his conviction for possession
of less than one gram of a controlled substance and the resulting sentence of
fifteen years imprisonment.
            Bennetts
counsel has notified this Court that Bennett has passed away and, in light of
his passing, has moved this Court to permanently abate Bennetts appeal.  The death of an appellant during the pendency
of his or her appeal deprives this Court of jurisdiction. Tex. R. App. P. 7.1(a)(2);
Whitmire v. State, 943 S.W.2d 894, 895
(Tex.Crim.App. 1997).
            Accordingly,
we grant the motion and permanently abate this appeal.
 
                                                                                                                                                                                                                                                            Mackey
K. Hancock
                                                                                                            Justice
 
            




Do
not publish.